Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2. 	This is in response to the communication filed on 03/23/2022. Claims 1-20 were pending in the application. Claims 1-4, 7-15 and 17-20 are allowed. Claims 5-6, 8 and 16 were cancelled. Claims 1, 13 and 19 are independent claims. 

EXAMINER’S AMENDMENT
3. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone conversation with with David Judson on August 3rd, 2022 followed by an e-mail.

The application has been amended as follows:
	
1.	(currently amended) A method to enable a managed client device of an enterprise network to obtain access to an enterprise resource, comprising:
	configuring, by a service provider, a recursive Domain Name System (DNS) service on behalf of the enterprise, the recursive DNS service including a resolver associated with the enterprise; 
	configuring the managed client device to act as a local proxy for off enterprise network DNS requests;
determined it is operating off of the enterprise network and having issued to the resolver a request to a test domain and having received a response to that request, the DNS query having been extended using an edns(0) extension to encode an authorization token, the authorization token including a unique device identifier associated with the managed client device by the service provider, the unique device identifier having been encrypted and digitally-signed with a key to generate the authorization token; 
determining at the resolver, but without access to a unique device identifier encoded in the authorization token, whether the authorization token is allowed for the enterprise, wherein a determination is based at least in part on a threat protection policy for the enterprise; and
upon a determination that the authorization token is allowed, returning a response to the DNS query, wherein the response to the DNS query is based on applying the threat protection policy to the DNS query. 

2.	(original) The method as described in claim 1 wherein the DNS query also includes a customer identifier.   

3.	(original) The method as described in claim 1 wherein the unique device identifier is encrypted and signed by the service provider.

4.	(original) The method as described in claim 3 further including generating and providing the authorization token to the managed client device during a registration of the managed client device.  

5-6.	(cancelled)

7.	(currently amended) The method as described in claim [[6]] 1 wherein the request for the test domain also includes the authorization token.   

8.	(cancelled)  

9.	(original) The method as described in claim 1 wherein the authorization token is updated after a given time period.  

10.	(original) The method as described in claim 1 wherein the resolver executes in association with a content delivery network (CDN).

11.	(original) The method as described in claim 1 wherein the managed client device is one of:  a laptop, a mobile phone, a tablet, and a network-accessible device.    

12.	(original) The method as described in claim 11 further including using the recovered unique device identifier for one of:  reporting, and analytics.  

13.	(currently amended) A mobile device managed by an enterprise and comprising:
a hardware processor, and 
computer program code in a non-transitory computer-readable medium, the computer program code executed in the hardware processor and comprising:
a DNS proxy; 
code that determines whether the mobile device is operating off an enterprise network; 
code, responsive to a determination that the mobile device is operating off the enterprise network, to issue a DNS query from the DNS proxy to a resolver, the resolver operating as a recursive Domain Name System (DNS) service on behalf of the enterprise, the DNS query having been extended using an edns(0) extension to encode an authorization token, the authorization token including a unique device identifier associated with the mobile device, the unique device identifier having been encrypted and digitally-signed with a key to generate the authorization token, the DNS proxy having previously issued to the resolver a request to a test domain and having received a response to the request; and
code receiving a response to the DNS query, the response having been generated at the resolver upon a determination at the resolver that the authorization code is allowed for the enterprise, the determination having been carried out by the resolver without access to a unique device identifier encoded in the authentication token, together with application by the resolver of a threat protection policy associated with the enterprise.

14.	 (currently amended)  The mobile device as described in claim 13 wherein the request to the test domain includes the authorization token.   

15.	(previously presented) The mobile device as described in claim 13 wherein the DNS query to the resolver also includes a customer identifier associated with the enterprise.  

16.	(cancelled)

17.	(previously presented) The mobile device as described in claim 13 further including code that registers the mobile device for off-net access to the resolver, wherein the unique device identifier is generated in response to registration of the mobile device.

18.	(previously presented) The mobile device as described in claim 13 further including code that requests an updated authorization token after a given time period.

19.	(currently amended) A system comprising one or more computing machines that include computer hardware, comprising:
a recursive resolver executing on a computer machine and providing a recursive Domain Name System (DNS) service on behalf of an enterprise; 
a mobile device client application that instantiates a DNS proxy on a mobile device, the client application including code to determine whether the mobile device is operating off-net with respect to a protected enterprise network, code responsive to a determination that the mobile device is executing off-net to issue a DNS query from the DNS proxy to the recursive resolver, the DNS query having been extended using an edns(0) extension to encode an authorization token, the authentication token including a unique device identifier associated with the mobile device, the unique device identifier having been encrypted and digitally-signed with a key to generate the authorization token, the DNS proxy having previously issued to the recursive resolver a request to a test domain and having received a response to the request; 
wherein the recursive resolver receives the DNS query and, without access to a unique device identifier encoded in the authorization token, determines whether the authorization token is allowed for the enterprise, wherein the determination is based at least in part on a threat protection policy for the enterprise; and
the recursive resolver further operative upon a determination that the authorization token is allowed, to return to the mobile device client application a response to the DNS query, wherein the response to the DNS query is based on applying the threat protection policy to the DNS query. 

20.	(previously presented) The system as described in claim 19 wherein the mobile device client application registers the mobile device for off-net access to the protected enterprise network, wherein the unique device identifier is generated upon registration.   

EXAMINER’S REASONS FOR ALLOWANCE
4. 	Claims 1-4, 7-15 and 17-20 are allowed. The following is an examiner’s statement of reasons for allowances:

5. 	The Applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” provision of the rule 37 CFR 1.104(e). The grounds of claim rejection was reconsidered and withdrawn based on the substance of applicant’s amendments, remarks and arguments (see remarks, filed 03/23/2022, page no. 1-7), as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).

6. 	The prior art of record Shaw (US Patent Publication No. 7,299, 291 B1) teaches that the query is made asking for a particular service (e.g., RTSP) via a particular protocol (TCP) in a particular CDNSP domain. In response, the nameserver returns a set of one or more tokens, with each token defining a machine or, in the preferred embodiment, a group of machines, from which the player should seek to obtain given content (e.g., a stream). The player may then optionally perform one or more tests to determine which one of a set of returned servers provides a best quality of service for the content delivery. That server is then used to retrieve the content. 

7. 	The prior art of record Boysen (Foreign Patent Publication No. AU 2015202661 A1) teaches that authenticating a network client to a relying party computer via a computer server, the network client being configured to communicate with the relying party computer and the computer server, the network client being further configured to communicate with a token manager, the token manager being configured to communicate with a hardware token interfaced with the token manager, the method comprising the computer server: receiving a transaction code from one of the token manager and the network client via a first communications channel; receiving a transaction request from the relying party computer via a second communications channel distinct from the first communications channel, wherein the transaction request comprises a transaction pointer that is associated with the hardware token.

8. 	The prior art of record Kinagi (US Patent Publication No. 2018/0006821 A1) teaches that receiving access device data by a mobile communication device from an access device; generating, by the mobile communication device, a token request including the access device data and communication device data; sending, by the mobile communication device, the token request to a server computer, wherein the server computer thereafter determines a token and generates a cryptogram, wherein the cryptogram was generated using the access device data and the communication device data; receiving, by the mobile communication device, the token and the cryptogram; and providing, by the mobile communication device, the token and the cryptogram to the access device, wherein the access device forwards the cryptogram and the token to the server computer, which verifies the cryptogram and processes the token.

9. 	But none of the reference mentioned above teaches ” configuring the managed client device to act as a local proxy for off enterprise network DNS requests and receiving at the resolver a DNS query from the managed client device, the managed client device having determined it is operating off of the enterprise network and having issued to the resolver a request to a test domain and having received a response to that request, the DNS query having been extended using an edns(0) extension to encode an authorization token”

10. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
11. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYASA SHAAWAT whose telephone number is (571)272-3939.  The examiner can normally be reached on M-F, 8 AM TO 5 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JEFFREY PWU can be reached on (571)272-6789. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAYASA SHAAWAT/
Examiner, Art Unit 2433
	
/WASIKA NIPA/Primary Examiner, Art Unit 2433